DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1, 4, 6, 9, 11, 16, 18, 21, 23, 26, 27, 29, 31, 33, 35-40 are pending in the instant application.  Claims 1, 4, 6, 9, 11, 13, 14, 16, 35-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

2.	Claims 18, 21, 23, 26, 27, 29, 31, and 33 and an engineered enzyme are under consideration in this Office Action

3.	The previous objection to the title has been withdrawn in view of the amendment to the title filed 06/14/2021.

4.	In view of the claim amendment and arguments filed 06/14/2021 the previous objection to the title has been withdrawn.

5.	In view of the claim amendment and arguments filed 06/14/2021 the previous rejection of claim 26 on the basis that it contains an improper Markush grouping of alternatives has been withdrawn.

6.	In view of the claim amendment and arguments filed 06/14/2021 the previous rejections of the claims have been withdrawn in favor of the instant rejection of the claims as stated below.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 18, 21, 23, 26, 27, 29, 31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of engineered proteins comprising at least one halogenated tyrosine wherein the tyrosine residue is halogenated at the meta-position and the halogen is fluorine, chlorine, bromine, or iodine, and wherein the halogenatedtyrosine residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered protein as compared to a parent protein.  The claims are drawn to a broad and widely varying genus of engineered enzymes comprising at least one halogenated tyrosine wherein the tyrosine residue is halogenated at the meta-position and the halogen is fluorine, chlorine, bromine, or iodine, and wherein the halogenatedtyrosine residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered protein as compared to a parent enzyme.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”


“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; reference of record) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of engineered enzymes and genus of engineered proteins having any biological activity, amino acid sequence, and structure.
While the arguments filed 06/14/2021 state that the specification discloses a lysozyme for the T4 bacteriophage (T4L) and the metastable KIX domain of the yeast transcriptional coactivator CBP (CREBBP) the specification as originally filed does not disclose a representative number of species of enzymes and proteins encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate any engineered enzymehaving improved biological activities including improved thermal stability and increased enzymatic activity as compared to a 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of engineered proteins comprising at least one halogenated amino acid residue, wherein the halogenated amino acid residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered protein as compared to a parent protein, where the engineered proteins have any biological activity, amino acid sequence, and structure. 
Amending the claims to recite an engineered lysozyme from the T4 bacteriophage (T4L) comprising at least one halogenated tyrosine residue wherein the tyrosine residue is halogenated at the meta-position and the halogen is fluorine, chlorine, bromine, or iodine, and wherein the halogenated amino acid tyrosine residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered ysozyme as compared to a parent lysozyme from the T4 bacteriophage would aid in overcoming the rejection.



Conclusion

9.	No claims are allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

#.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652